AMENDMENT TO THE INVESTMENT AGREEMENT




This Amendment to the Investment Agreement is made as of the 18th day of
DECEMBER 2007.


          BETWEEN


     GLOBAL WATAIRE, A NEVADA CORPORATION (THE "COMPANY")


          AND


     DUTCHESS PRIVATE EQUITIES FUND, LTD. (THE "INVESTOR")


WHEREAS, THE COMPANY AND THE INVESTOR DESIRE TO AMEND THE INVESTMENT AGREEMENT
DATED AUGUST 24, 2007.


WHEREAS, THE COMPANY AND THE INVESTOR DESIRE TO AMEND THE INVESTMENT AGREEMENT
TO REMOVE LANGUAGE REGARDING THE COMPANY'S RIGHT TO WITHDRAW THAT PORTION OF THE
PUT THAT IS BELOW THE MINIMUM ACCEPTABLE PRICE, AS DEFINED WITHIN THE INVESTMENT
AGREEMENT.


WHEREAS, THE COMPANY AND THE INVESTOR DESIRE TO AMEND THE INVESTMENT AGREEMENT
TO REMOVE LANGUAGE REGARDING THE INVESTOR’S RIGHT TO REQUIRE THAT THE COMPANY
TAKE ALL ACTIONS NECESSARY TO QUALIFY UNDER ALL APPLICABLE SECURITIES AND “BLUE
SKY” LAWS, AS DEFINED WITHIN THE INVESTMENT AGREEMENT.


WHEREAS, THE COMPANY AND THE INVESTOR DESIRE TO AMEND THE INVESTMENT AGREEMENT
TO REMOVE LANGUAGE REGARDING THE REQUIREMENT THAT THE COMPANY PAY TO THE
INVESTOR ALL CHARGES, AS REASONABLY DETERMINED BY THE INVESTOR, FOR ANY TIME OF
ANY OFFICERS OR EMPLOYEES OF THE INVESTOR DEVOTED TO APPEARING AND PREPARING TO
APPEAR AS WITNESSES IN ANY MATTER IN WHICH THE INVESTOR WAS A NAMED PARTY.


NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED IN THIS
AMENDMENT TO THE INVESTMENT AGREEMENT, AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION (THE RECEIPT AND ADEQUACY OF WHICH ARE HEREBY ACKNOWLEDGED, THE
COMPANY AND THE INVESTOR AGREE AS FOLLOWS:


  1)  SECTION 2(C) COMPANY'S RIGHT OF WITHDRAWAL SHALL BE REMOVED.
 
  2)  ALL TERMS WITHIN SECTION 2 OF THE INVESTMENT AGREEMENT SHALL BE ADJUSTED
TO REFLECT THE APPROPRIATE REFERENCE SECTION.
 
  3)  SECTION 5(B) BLUE SKY SHALL BE REMOVED.
 
  4)  ALL TERMS WITHIN SECTION 5 OF THE INVESTMENT AGREEMENT SHALL BE ADJUSTED
TO REFLECT THE APPROPRIATE REFERENCE SECTION.
 
  5)  SECTION 5(L) REIMBURSEMENT SHALL BE REMOVED.
 
  6)  ALL TERMS WITHIN SECTION 5 OF THE INVESTMENT AGREEMENT SHALL BE ADJUSTED
TO REFLECT THE APPROPRIATE REFERENCE SECTION.
 
  7)  ALL OTHER TERMS OF THE INVESTMENT AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.
 
 
                                                 GLOBAL WATAIRE INC.


                                             BY: /S/SYDNEY HARLAND  
                                                   SYDNEY HARLAND, C.E.O.


                                                 DUTCHESS PRIVATE
                                                 EQUITIES FUND, LTD.


                                             BY: /S/TED SMITH     
                                                   TITLE: DIRECTOR